Citation Nr: 1015129	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  05-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for right hip 
arthritis, claimed as right hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denied service connection for both a back 
injury and a right hip condition.  

The matter has twice come before the Board, which remanded 
the case in October 2007 and September 2009.  A remand by the 
Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board finds sufficient compliance with all 
the requested actions, and so the matter is now ready for 
Board review.  


FINDINGS OF FACT

1.  A current diagnosis of degenerative changes of the lumbar 
spine is of record.

2.  The service treatment reports do not show a diagnosis of 
any chronic back disability or residuals therefrom. 

3.  The competent evidence fails to show that any back 
disorder is related to an in-service injury or incident.  

4.  A current diagnosis of osteoarthritis of the right hip is 
of record.

5.  There is no competent medical evidence that the Veteran's 
right hip disability is in anyway related to service or any 
event of service.






CONCLUSIONS OF LAW

1.  A low back disability or any residuals therefrom were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Osteoarthritis of the right hip disability was not 
incurred in or aggravated by active military service, nor may 
in-service occurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Regarding service connection on an incurrence basis, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Discussion - Back 

A review of the Veteran's service treatment records finds 
that the Veteran's March 1975 Report of Medical History, 
prepared for enlistment, bears negative responses for the 
inquiry whether the Veteran ever had or now have swollen or 
painful joints, broken bones, arthritis, bone, joint, or 
other deformity, lameness, or recurrent back pain.  On the 
reverse side, a handwritten notation indicates the Veteran 
had a "minor accident (motorcycle accident)".  The section 
for the physician's summary includes only the note "UCHD" 
(usual childhood diseases).  The March 1975 Report of Medical 
Examination found his spine, other musculoskeletal and lower 
extremities clinically normal.  The examining physician found 
no disqualifying defects.  The only complaint regarding the 
Veteran's back was made in October 1975 when the Veteran 
sought treatment for injuring his back in the morning while 
lifting heavy objects.  The examiner noted the Veteran had 
experienced back pains from lifting a "420" pound object.  
Upon objective examination the Veteran had normal range of 
motion, though with increasing pain.  The assessment was back 
muscle strain with recommended treatment being 24 hours of 
bed rest and Tylenol.  The service treatment records also 
contain the reports from a July 1977 Jeep accident in 
Germany.  The Veteran was the driver.  The only injuries 
noted were a superficial laceration on the forehead and he 
was kept overnight for observation for internal head injury, 
none found.  Another notation indicated there was a smell of 
alcohol and a small injury to the nose.  The April 1978 
Report of Medical Examination found his spine and lower 
extremities clinically normal.  There were no defects noted.  

The earliest private medical treatment report of record is a 
pre-hire May 1990 lumbar spine x-ray study.  The reviewing 
radiologist noted no spondylolisthesis, spondylolysis, recent 
fracture, dislocation, or acute bony destruction.  The 
reviewer recommended increased restrictions for the Veteran 
as an employee, noting transitional vertebrae, a partial 
fusion of lumbar with sacrum.  The report has no statement 
regarding etiology.  A private April 2001 treatment report 
noted the Veteran had sought treatment after 5 days of what 
was called left hip pain from his private physician, Dr. Mc.  
There was no apparent injury, but the pain was constant.  The 
examiner noted under past history the Veteran had a fused 
sacrum - "congenital".  His musculoskeletal system was 
positive for back and left hip, anterior thigh.  The 
assessment was lumbar pain with left sciatica - severe.  The 
April 2001 x-ray study noted marked narrowing of the L5-S1 
disc space, and apparent narrowing of the AP diameter of the 
canal at L5-S1.  A handwritten note on report indicates the 
patient (the Veteran) was informed and symptoms 
"improving."  Another April 2001 treatment report, labeled 
as a follow-up on back, indicated back pain "99%" improved, 
though there was some mild tingling, left knee.  The 
assessment was back (lumbar) strain - improved.  The next 
private treatment record that contained a complaint regarding 
the back was an October 2002 record.  The Veteran's complaint 
was pain - back.  The Veteran complained that the pain 
started in the lower back to the right leg, no numbness, but 
a burning sensation.  The assessment was lower back pain, 
secondary to DDD (degenerative disc disease) and right 
sciatica.  A January 2003 treatment report, for an upper 
respiratory infection included the observation that the 
Veteran was positive for tenderness in the lower back and the 
assessment of lower back pain.  

A VA October 2003 treatment report observed the Veteran was 
requesting a primary care team assignment and that he had 
complained of a history of "lowerback hip" discomfort 
related to an old injury.  The October 2003 VA Nurse 
Practitioner note indicated the Veteran was there to 
establish care and that x-rays had indicated right hip 
degeneration, and a back with thoracic changes.  

After his October 2003 claim, the Veteran submitted several 
statements regarding his disabilities.  In statements 
received by the RO in February 2004, the Veteran described a 
motorcycle accident he endured with his brother in 1973, 
approximately 2 years before the Veteran's enlistment.  The 
Veteran described being hit by a car at 60 miles an hour.  He 
stated he sustained injuries to his head, neck, back, right 
hip, and left foot.  Though he was hospitalized in a private 
hospital (that is no longer operating) he recovered quickly.  
When he enlisted, he informed the doctor, was questioned 
about his injuries, and he believed he had recovered.  
Following enlistment, the Veteran suffered another motor 
vehicle accident in early 1977, while home in Texas on leave 
prior to being stationed in Germany.  He was again brought to 
the same private hospital, but declined hospitalization 
because he believed he had to report to duty for his overseas 
transfer.  He stated he never then received "adequate" 
medical treatment.  He then described his third motor vehicle 
accident while in Germany in 1977.  Again he described his 
injuries as encompassing his head, neck, back, and "leg".  
He explained that the injuries bothered him "somewhat" in 
service, but because he was in infantry, he was not to 
complain or go to sick call or risk being ridiculed, harassed 
or called a "slacker."  See also November 2004 statement.  
Over the years he continued to have problems from these 
injuries, but he carried on until the pain has progressed to 
be constant.  He had not sought VA treatment earlier because 
he did not know he was eligible.  See February 2004 
statements.  

Also in February 2004 the Veteran submitted two personal 
statements from friends who described the 1977 accident that 
occurred while home in Texas on leave, and listed his 
injuries as, again, a concussion and an injured head, back, 
and "leg".  As neither signatory explains whether she knew 
the Veteran at all in 1977, how she knew about the accident 
(either as a passenger, a witness, heard about it that day, 
was told months or years later), how she knew of the injuries 
the Veteran sustained or of their seriousness, these 
statements have no probative value.

VA treatment reports in the record span from January 2004 to 
July 2009.  An April 2004 lumbar spine MRI study, ordered 
because of the Veteran's pain, noted extensive multilevel 
degenerative disc disease with canal narrowing at L3-4 and 
severe neural foraminal narrowing at L5-S1.  An April 2004 VA 
orthopedic consult repeated the Veteran's complaint of 
injuring his right hip at age 15 in a motor cycle accident 
and of having had several injuries while in service, which 
included a hospitalization.  After discharge, the Veteran 
reported he had gained quite a bit of weight, which he then 
lost.  The Veteran now complained of aching discomfort in his 
mid-lower back and pain in the right buttock and lateral 
aspect of the right hip area and proximal thigh.  The VA 
physician noted his x-ray studies showed post-traumatic 
changes appearing at T 11, T 12, L1, narrowing at L3 to L4 
and neuroforaminal narrowing at L5-S1.  The diagnosis was 
post-traumatic arthritis and right hip, moderately severe, 
degenerative arthritis of the left hip, mild, lumbar 
spondylosis, moderate, and evidence of old compression injury 
at vertebral bodies of T11, T12, and L1.

In May 2004, the Veteran had a pain management follow-up 
evaluation.  This examiner reviewed his x-ray studies.  While 
the assessment listed severe disc disease lumbosacral spine 
with neuro findings of L5-S1 right and compression injury, 
appears remote, "prob from prev injury", an addendum from 
the same physician added the observation that the plain films 
of cervical spine and thoracic spine show no significant 
spondylosis, or disc disease, no compression fracture noted, 
and these findings were reviewed with the Veteran and his 
wife.  

In April 2006 the Veteran was afforded a VA orthopedic 
examination.  The claims file was extensively reviewed and 
referred to in the report.  The examiner noted the Veteran's 
post-service occupations in the oil fields, as a well logger, 
in construction, and then for the state transportation 
department.  The Veteran informed the examiner that during 
the 1973 (pre-service) motorcycle accident he had been thrown 
30 feet in the air.  Following an objective examination, 
considering the Veteran's complaints and report of post-
service treatment, the examiner made the diagnosis of diffuse 
idiopathic skeletal hyperostosis (DISH) of the thoracic 
spine, congenital/developmental variant lumbosacral junction 
(L5) with psuedoarthropathy and degenerative changes L5-S1, 
and osteoarthritis right hip greater than left.  The examiner 
opined that there was no evidence the Veteran's current back 
condition was a result of service or any incident of service. 

The Board finds the April 2006 opinion of the VA examiner to 
be a competent, probative opinion and it is an opinion that 
weighs against the claim.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

While the Board has considered the Veteran's statements 
regarding his numerous motor vehicle accidents, the record 
contains no complaints in service or requests for treatment 
for the claimed back injury.  The Veteran reported only a 
"minor" motorcycle accident, as indicated by his statement 
on the 1975 Report of Medical History, and was allowed to 
enlist without defect.  In October 1975 the Veteran 
complained of back pain, but he attributed it to lifting 
a"420" pound object.  The record contains no other 
complaints by the Veteran of back pain, from any source, nor 
was there a complaint of back pain on his separation 
examination in 1978.  The first documented complaint of back 
pain in the record is the April 2001 complaint to his private 
physician, who reported improvement within the same month.

The Board has considered the Veteran's statements, dated in 
2004, that he did not seek medical care in service for his 
motor vehicle accident injuries, his back injury in 
particular, because he feared the ridicule and harassment 
from his fellow servicemen and/or superiors.  These 
statements are directly contradicted by the service treatment 
records themselves which indicate the Veteran regularly 
sought medical care in service.  Specifically, after the 
March 1975 enlistment examination, the Veteran had a May 1975 
optometry evaluation, complained about a sore throat in June 
1975, with a podiatry consult later that same month.  As 
discussed, he complained about back pain in October 1975.  He 
sought care in February 1976 for chest pain with a cough; a 
rash on his nose and stomach in May 1976, flu symptoms in 
November 1976; emergency room treatment, at Fort Bliss, 
Texas, for nausea, vomiting, and diarrhea in January 1977; 
the jeep accident in Germany in July 1977; and back to the 
emergency room for treatment in November 1977 for falling in 
a gutter and hitting his left knee (assessment: bruised left 
knee).  In January 1978, he sought care on three occasions in 
the same month for sore throat and coughing.  

A review of the record reveals that the statements provided 
by the Veteran, stating he was unable or reluctant to obtain 
medical care in service for various injuries, are 
contradicted by the objective reliable facts contained within 
the record of the Veteran frequently obtaining medical care 
in service for various disorders.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).  
Therefore, the Board finds that the Veteran's statements 
listing numerous undocumented injuries for an assortment of 
accidents, and describing the symptoms experienced from those 
accidents to have little probative value.  Further, as a 
result of these contradictions, the Board finds that the 
Veteran's statements regarding the continuity of symptoms 
have little probative value.

The Board acknowledges that the Veteran can attest to factual 
matters of which he could have had first-hand knowledge, 
e.g., experiencing an injury in service or experiencing pain.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding diagnosis or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's own 
assertions that his back pain is related to trauma in service 
are acknowledged.  Clearly, a Veteran is competent to report 
that he experienced symptoms related to his low back during 
service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, the Veteran's assertion that his current 
back strain and degenerative changes are related to trauma in 
service is not competent evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
back pain, ultimately manifested many years after service, is 
far too complex a medical question to lend itself to the 
opinion of a layperson.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
back injury.  Simply, there is no competent evidence of 
service incurrence of a current back disability.  There is no 
competent medical evidence which relates the low back pain 
and degenerative changes to an event in service.  The only 
medical opinion of record is a negative one.  The Veteran's 
service treatment records indicate he complained only about 
back pain once in 1975 after attempting to lift a "492" 
pound object.  The documented back strain was treated and 
apparently resolved and there were no complaints ever made 
about his low back during that enlistment or on the discharge 
examination.   

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds that 
this lack of documented treatment for nearly 25 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the past.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, continuity has not 
here been established, either through the competent evidence 
or, as discussed above, through his statements.  

As the preponderance of the evidence is against the claim, 
service connection is denied.  Gilbert, 1 Vet. App. at 54.  


Discussion - Right Hip

As the majority of the Veteran's statements, including VA 
medical personnel, attributed his current right hip 
disability to the motorcycle accident that occurred prior to 
service, the Board will consider this disability separately 
from the back disability.  

Again, as discussed above, the Veteran's 1975 Report of 
Medical History includes the note that he had had a "minor" 
motorcycle accident prior to service.  This note did not 
indicate the injuries suffered and the examining physician 
listed no found defects.  The Veteran entered service and his 
service treatment records contain no complaint regarding the 
right hip, despite regular visits for a variety of disorders.  
His separation examination found his lower extremities 
clinically normal.  

The first medical report of record regarding the right hip is 
an x-ray study in November 1996, some 18 years after his 
separation from service.  This x-ray study found 
osteoarthritis changes visible on the right hip, with no 
acute fracture.  In February 1997 the Veteran complained to 
his private physician that his right hip was tender.  Her 
assessment referred to right hip DJD (degenerative joint 
disease) and included his weight gain.  An October 1997 
private treatment report referred to traumatic arthritis of 
the right hip, though the report does not specify what the 
trauma was.  A June 1999 treatment report notes right hip DJD 
with weight lifting, while the September 1999 evaluation 
referred to the Veteran decreasing his weight lifting due to 
hip and shoulder pains.  In the same April 2001 treatment 
report referred to above, the Veteran complained of left hip 
pain, with no apparent injury, and this evaluation led to the 
assessment of lumbar pain with left sciatica.

The Veteran's VA treatment began in October 2003.  The 
October 2003 x-ray study noted the advanced degenerative 
joint disease, right hip, "post-traumatic".  An April 2004 
MRI study of the right hip also had the impression of right 
hip osteoarthritis with reactive joint effusion.  The April 
2004 VA orthopedic consultation includes the Veteran's 
attributing his right hip pain specifically to the motorcycle 
accident when he was 15, in addition to his in-service motor 
vehicle accidents.  The orthropedic surgeon made the 
diagnosis of post-traumatic arthritis of the right hip, 
moderately severe.  

On a 2004 state disability retirement form, submitted by the 
Veteran and completed by a treating physician, the Veteran 
attributed his right hip osteoarthritis to the pre-service 
motorcycle accident.  

As discussed above, the Veteran was afforded a VA orthopedic 
examination in April 2006.  To this examiner the Veteran 
reported he had been thrown 30 feet as a result of the 
motorcycle accident and landed on his right side.  The 
examiner found osteoarthritis in both hips, right greater 
than left; however, the examiner found no evidence of any 
service aggravation of his prior-to-service hip injury.     

In this case, there was no pre-existing injury noted upon 
entrance to service.  As stated above, there were no defects 
noted in the Veteran's enlistment Report of Medical 
Examination, only the notation regarding usual childhood 
illnesses.  The Board finds that the Veteran entered into 
service in sound condition and that the presumption of 
soundness attached.  There is not one documented, in-service 
complaint by the Veteran regarding his right hip, even after 
the motor vehicle accident the Veteran described in his 
statements that occurred in early 1977 while home on leave in 
Texas prior to his transfer to Germany.  In the clinical 
treatment reports following the Jeep accident in Germany 
later in 1977, there are no complaints by the Veteran or 
observations of the medical staff of injury to the Veteran's 
right hip.  The 1978 separation examination found his lower 
extremities to be clinically normal.  The first post-service 
complaint regarding the right hip was made to the Veteran' 
private physician in 1996, nearly 18 years after service.  
The 1996 x-ray study found osteoarthritis.  No private 
treatment record contained any reference to the Veteran's 
military service or to a pre-service motorcycle accident 
until after his claim was filed in October 2003.

The probative and persuasive evidence weighs against his 
claim for service connection.  The competent evidence of 
record does not establish a causal relationship between the 
Veteran's current right hip disability and service.  There 
remains no documentation in the claims file of medical 
treatment for the Veteran's right hip until 1996, nearly 18 
years after service.  In this regard, a significant lapse in 
time between service and post-service medical treatment may 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred or aggravated in service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

The Board acknowledges that the Veteran is competent to state 
what he experienced or experiences; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, while the Veteran's statements 
can indicate continuous right hip problems since service 
(February 2004 Statement), the competent medical evidence, as 
set forth above, does not support that claim.  Again, the 
Veteran regularly sought treatment for a variety of concerns 
in service, but no report documented a hip complaint, the 
separation examination was normal, and after a 1996 complaint 
to a private physician, regular post-service treatment for 
right hip problems is not shown until after the Veteran 
initiated VA treatment in October 2003.  Such absence of 
documented complaints or treatment for over many years 
following military discharge is more probative than the 
Veteran's current recollection as to symptoms experienced in 
the distant past.  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through his statements.   

The Veteran believes that his current right hip disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").

In conclusion, the competent evidence of record does not 
demonstrate that any right hip osteoarthritis disability was 
in any way causally related to his active service.  Under 
these circumstances, a grant of service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Duty to Notify and Duty to Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2003, before the 
initial original adjudication of the claim.   See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Further notice was provided 
in October 2007, April 2008, and November 2009.  The 
Veteran's claims were readjudicated in supplemental 
statements of the case dated August 2009 and January 2010.  A 
notice dated March 2006 provided the Veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.   Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, because service 
connection for a back injury and a right hip disability are 
denied, any questions regarding a disability rating and 
effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained, to include 
his clinical care while in hospital in Germany in 1977.  The 
Board is satisfied that all available service treatment 
records were obtained.  In compliance with the 2007 remand 
order, another request was sent to the NPRC for any private 
hospital treatment records regarding the 1977 Texas motor 
vehicle accident as described by the Veteran; however the 
NPRC sent a negative reply.  The Veteran had submitted a 
signed release for the private records of Dr. McR., however 
in later statements the Veteran informed VA that both her 
records were already encompassed within the VA treatment 
records and that this physician would not release her 
records.  See Veteran Statements February 2004.  The Board 
notes that private treatment records from this physician were 
found among the medical evidence for the Social Security 
disability determination; therefore they are now part of the 
record.  There is no identified relevant evidence that has 
not been accounted for.  

The Veteran was afforded a VA orthopedic examination in April 
2006 to determine the nature and etiology of the residuals of 
a back injury and right hip disabilities.  As discussed 
above, the Board has found that examination to be legally 
sufficient. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for a back injury is 
denied.

Entitlement to service connection for right hip arthritis, 
claimed as a right hip disability, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


